                                                  THE HONORABLE RICARDO S. MARTINEZ
1

2

3

4

5

6

7

8

9
                           UNITED STATES DISTRICT COURT
10                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
11

12
     CLOANTO CORPORATION, a Nevada                   No. 2:18-cv-00381-RSM
13   corporation; AMIGA, INC., a Delaware            (consolidated with 2:18-cv-0535)
     corporation; ITEC, LLC, a New York limited
14   liability company; AMINO DEVELOPMENT            STIPULATED MOTION TO EXTEND
     CORPORATION, a Washington corporation           TRIAL DATE AND RELATED
15
                                                     DEADLINES
16                          Plaintiffs,
           vs.
17
     HYPERION ENTERTAINMENT C.V.B.A.,
18

19                          Defendant.

20   HYPERION ENTERTAINMENT C.V.B.A.,

21                         Counterclaim
                           Plaintiff,
22
           vs.
23
     CLOANTO CORPORATION, a Nevada
24   corporation; AMIGA, INC., a Delaware
     corporation; ITEC, LLC, a New York limited
25   liability company; AMINO DEVELOPMENT
26   CORPORATION, a Washington corporation

27                         Counter-Defendants.
                                                       LEE & HAYES, P.C.
     STIPULATED MOTION TO EXTEND TRIAL DATE AND        701 Pike Street, Suite 1600
                                                       Seattle, Washington 98101
     RELATED DEADLINES                                 Telephone: (206) 315-4001 Fax: (206) 315-4004
     2:18-cv-00381-RSM
1           Plaintiffs/Counter-Defendants Cloanto Corporation, Amiga, Inc., Amino Development
2    Corporation, and ITEC, LLC (“Plaintiffs”) together with Defendant/Counterclaim Plaintiff
3    Hyperion Entertainment C.V.B.A. (“Defendant”) (collectively, the “Parties”)), pursuant to LCR
4    7(d)(1) and LCR 10(g), jointly move the Court for an order extending, by approximately four
5    months, the dates in the Court’s Order Setting Trial Date and Related Dates (Dkt. #32).
6    Additional time is needed to complete discovery given the procedural posture of this consolidated
7    action, the complex nature of the pending claims and counterclaims, the complexity and difficulty
8    in working with international parties, a pending procedural action in the European Union
9    involving Hyperion’s corporate status, and the effect of the Court’s recent decisions (Dkt. #s 68-
10   69) on Defendant’s Motion to Dismiss in Part Plaintiffs’ Second Amended Complaint (Dkt. # 52)
11   and Plaintiffs’ Motion to Extend Deadlines in Scheduling Order to Permit Plaintiffs to File a Third
12   Amended Complaint (Dkt. #s 56-57).
13          On or around December 29, 2018, Plaintiffs filed a Second Amended Complaint to
14   reorganize the Parties’ positions to reflect Cloanto Corporation, Amiga, Inc., Itec, LLC, and
15   Amino Development Corporation as Plaintiffs, and Hyperion Entertainment CVBA as Defendant.
16   Dkt. #46. Thereafter, Defendant moved to dismiss three of Plaintiffs’ claims on various grounds.
17   Dkt. #52. On May 16, 2019, the Court granted in part and denied in part Defendant’s Motion to
18   Dismiss. Dkt. #69. Accordingly, on May 30, 2019, Defendant timely filed its Answer to
19   Plaintiffs’ Second Amended Complaint and Counterclaims. Dkt. # 70. Plaintiffs’ reply to
20   Defendant’s counterclaims is due on June 20, 2019. See Fed. R. Civ. P. 12(a)(1)(B).
21          The Court’s Order Setting Trial Date and Related Dates (Dkt. #32) provides deadlines for
22   the Parties to disclose expert testimony, file discovery motions, complete discovery, file
23   dispositive motions, and complete other pretrial deadlines. However, given the effect of the
24   Court’s recent orders (Dkt. #s 68-69) and the resulting procedural posture of this consolidated
25   action, the Parties respectfully request the Court reschedule certain remaining discovery and
26   pretrial deadlines. Further, Hyperion is involved in a legal proceeding in the European Union that
27
     STIPULATED MOTION TO EXTEND TRIAL DATE AND              LEE & HAYES, P.C.
     RELATED DEADLINES - 1                                   701 Pike Street, Suite 1600
                                                             Seattle, Washington 98101
     2:18-cv-00381-RSM                                       Telephone: (206) 315-4001 Fax: (206) 315-4004
1    is expected to conclude toward the end of June 2019. The proceeding centers on whether
2    Hyperion may continue as a legal entity in Belgium.
3           The Parties jointly submit there is good cause to extend the deadlines recited below to
4    allow the Parties to proceed with and complete discovery following Plaintiffs’ reply to
5    Defendant’s counterclaims on June 20, 2019. The Parties have been and continue to engage in
6    discovery in good faith. The Parties have exchanged documents and disclosures of witnesses. The
7    Parties have also engaged in written fact discovery and anticipate scheduling depositions of
8    certain Fed. R. Civ. P. 30(b)(6) and percipient witnesses during August 2019 in Seattle—dates
9    that the Parties have been actively working towards for several months. The Parties also
10   anticipate participating in a settlement conference in August, following those depositions.
11          Currently, the discovery completion deadline is August 12, 2019. A short four-month
12   extension of the remaining deadlines is necessary to complete these depositions and to allow the
13   Parties to engage in any additional third party and fact discovery thereafter.
14          On February 28, 2019, Plaintiffs sought to modify the Court’s Order to permit Plaintiffs to
15   file a third amended complaint. Dkt. #56. The Court denied Plaintiffs’ Motion. Dkt. #65. The
16   Parties’ current request does not include a request for leave to add new parties, to amend claims,
17   or to extend expert disclosures. Instead, the Parties jointly respectfully request the Court extend
18   the following:
19
            Deadline/Event                                 Current                    Proposed
20

21
            Disclosure for filing motions related       07/12/2019                    11/08/2019
22          to discovery. Any such motions shall be
            noted for consideration pursuant to LCR 7(d)(3)
23
            Discovery completed by                         08/12/2019                 12/10/2019
24

25          All dispositive motions must be filed        09/10/2019                   01/08/2020
            by and noted on the motion calendar no later
26          than the fourth Friday thereafter (see LCR 7(d))
27
     STIPULATED MOTION TO EXTEND TRIAL DATE AND               LEE & HAYES, P.C.
     RELATED DEADLINES - 2                                    701 Pike Street, Suite 1600
                                                              Seattle, Washington 98101
     2:18-cv-00381-RSM                                        Telephone: (206) 315-4001 Fax: (206) 315-4004
1
            Mediation per LCR 39.1(c)(3), if
2           requested, held no later than                    10/25/2019                02/21/2020

3           All motions in limine must be filed by           11/12/2019                03/11/2020
            and noted on the motion calendar no
4           later than the THIRD Friday thereafter
5
            Agreed pretrial order due                        11/27/2019                03/26/2020
6
            Pretrial conference to be scheduled by
7           the Court
8           Trial brief, proposed voir dire questions,       12/04/2019                04/02/2020
9           jury instructions, neutral statement of the
            case, and trial exhibits due
10

11          The Parties’ joint request is not sought for purposes of delay. Rather, because of the

12   procedural posture of this consolidated action following the reorientation of the Parties’ positions,

13   the complex nature of the claims and counterclaims at issue, and this Court’s recent decisions, the

14   Parties believe a four-month extension is necessary to effectively complete remaining discovery

15   and pretrial deadlines.

16          As such, the Parties respectfully request the Court extend the remaining deadlines in the

17   Court’s Order Setting Trial Date and Related Deadlines.

18          Respectfully submitted this 12th day of June, 2019.

19

20    By: s/ Gordon E.R. Troy                             By: s/ Robert J. Carlson
      Gordon E. R. Troy                                   Robert J. Carlson, WSBA 18455
21    Pro Hac Vice                                        Lee & Hayes, PC
      Gordon E. R. Troy, PC                               701 Pike Street, Ste. 1600
22    5203 Shelurne Road                                  Seattle, WA 98101
      Shelburne, VT 05482                                 Tel.: (206) 315-4001
23    Tel.: (802) 881-0640                                Fax: (509) 323-8979
24    Fax: (610) 588-1962                                 Bob@leehayes.com
      gtroy@webtm.com                                     Attorneys for Hyperion Entertainment
25                                                        C.V.B.A.

26

27
     STIPULATED MOTION TO EXTEND TRIAL DATE AND                LEE & HAYES, P.C.
     RELATED DEADLINES - 3                                     701 Pike Street, Suite 1600
                                                               Seattle, Washington 98101
     2:18-cv-00381-RSM                                         Telephone: (206) 315-4001 Fax: (206) 315-4004
      and                                           and
1

2     By: s/ Michael G. Atkins                      By: s/ Sarah E. Elsden
      Michael G. Atkins, WSBA# 26026Atkins          Sarah E. Elsden, WSBA 51158
3     Intellectual Property, PLLC                   Rhett V. Barney, WSBA 44764
      113 Cherry Street #18483                      Lee & Hayes, PC
4     Seattle, WA 98104-2205                        601 W. Riverside Ave., Ste. 1400
      Tel.: (206) 628-0983                          Spokane, WA 99201
5
      Fax: (206) 299-3701                           Tel.: (509) 324-9256
6     mike@atkinsip.com                             Fax: (509) 323-8979
      Attorneys for Cloanto Corporation, Amiga,     Sarah.Elsden@leehayes.com
7     Inc., Itec, LLC, and Amino Development        RhettB@leehayes.com
      Corporation
8

9    IT IS SO ORDERED. It is further ORDERED that this case be assigned a new trial date of April
10
     13, 2020.
11
            DATED this 18 day of June, 2019.
12

13

14
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO EXTEND TRIAL DATE AND           LEE & HAYES, P.C.
     RELATED DEADLINES - 4                                701 Pike Street, Suite 1600
                                                          Seattle, Washington 98101
     2:18-cv-00381-RSM                                    Telephone: (206) 315-4001 Fax: (206) 315-4004
